Appellant was indicted for murder. He sued out a writ of habeas corpus before Hon. W.C. Buford, who, after hearing the evidence, remanded relator to the custody of the sheriff. After a careful review of the testimony we think the judge was in error in refusing bond. However, bond should not be granted in the nominal sum requested by relator. It may be true that he may be possessed of but little property, but in passing on the question of amount of bond required, we should take into consideration the character of case made by the evidence for the State as well as that made by the testimony offered in behalf of defendant. And when the State's evidence, if accepted by the jury, would make a case of murder in the first degree, the amount of the bond should not be nominal, even though the evidence offered in behalf of defendant would show a lower grade of offense, or a justifiable homicide. Taking into consideration appellant's financial condition, and the evidence as a whole, his bond is fixed at the sum of $7500, upon the giving of which in the terms of the law he will be released.
The judgment is reversed and bail granted.
Bail granted. *Page 413